DETAILED ACTION
This Non-Final Office Action is responsive to Applicant’s Amendment and RCE filed on 24 May 2021 in which claims 1, 12, 23, and 27 were amended and claims 4, 15, and 26 are canceled.
Claims 1-3, 5-14, 16-25, and 27-29 are currently pending and under examination, of which claims 1, 12, 23 and 27 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 05/24/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments are considered and updated search and consideration is given to present claim status. 
Examiner notes that considerable review is given to applicant’s prior publications of non-patent literature in arriving at a view of the subject matter. Particularly, focus is directed to DianNao family of art with its variants which has garnered attention in the field. It should be noted that DianNao is not incorporated by reference into the application, which appears to be somewhat light in detail. Nevertheless, in view of this, examiner has noted particular relevance among the newly cited art as LegUp from U-Toronto which considers improvement over DianNao. Additionally, consideration is given to DeepMind which notes the state of the art as differentiable memory addressing. In view of the foregoing, consideration follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 12-13, 16-19, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Lian, Ruo Long, “A Framework for FPGA-Based Acceleration of Neural Network Inference with Limited Numerical Prevision via High-Level Synthesis with Streaming Functionality” (Univ Toronto, bib appended), hereinafter Lian, in view of
Vijayanarasimhan et al., US PG Pub No 20160180200A1, hereinafter Vijay.
With respect to claim 1, Lian teaches: 
	A neural network instruction reuse device {Lian [Abstract] “FPGA-based acceleration solution for DNN inference, realized on a SoC device” utilizing LegUp synthesis, steaming hardware}, comprising: 
a computing device {Lian [P.62] Fig 6.1 overall system w/ FPGA & SoC} configured to: 
receive layer information associated with a neural network layer, wherein the layer information includes at least one of a layer type, a layer scale, or an indicator that indicates a computation type of the neural network layer, and {Lian [P.38 Sect4.3 ¶1] “the instruction contains a flag to indicate the layer type (fully-connected or convolutional)” see software code [P.54 Sect5.5.1 Line3] “instr_layer_type” or “instr_activation_type” or “instr_shifting_distance” further detailed [P.55-59]}
a determination circuit configured to determine whether to reuse one or more used instructions based on the hash value; and {Lian [P.45 Sect.5 ¶2] “loop pipelining, of which the scheduling algorithm and datapath generation are re-used” is reuse via loop pipeline for effect noted per chapter title “Streaming Hardware”. See illustration [P.37] Fig 4.2 “cycle-by-cycle control” of instruction by accelerator controller, multiplexers (trapezoid symbol) 4.2 or zoom-in per [P.35] Fig 4.1. Further, Lian teaches mux/multiplexer functionally linked to LUT lookup table [P.72] Fig 6.6 where [P.76] “4-to-1 multiplexer can fit into a single LUT”; and addressed index w/pointer per [P.50] Fig5.1, [P.62 ¶1], [P.67 ¶1]}
an instruction modification circuit configured to: based on a determination to reuse the one or more used instructions, retrieve the one or more used instructions stored in a storage space, and modify the one or more used instructions. {Lian [P.63-64 Sect6.3] “instruction registers, status, and DMA were developed to enable the integration of the FPGA accelerator with the HPS… the accelerator controller receives each instruction field as an individual function argument… read/write instructions in a memory-mapped style” Wherein accepting instruction as argument is modifying (see e.g., [P.54-55]), register is for retrieval from RAM or DMA (direct memory access), and HPS comprises SoC working in concert, illustrated as integrated system as a whole [P.62] Fig 6.1 hardware with software [P.50-59]}
However, Lian does not expressly disclose the LUT or index/pointer as a “hash value”.
Vijay teaches:
calculate a hash value of the neural network layer using the received layer information as inputs; {Vijay cover page or Fig 1 clearly illustrates hash of NN layer. See claim 1 “hash table that maps numeric values to nodes in the particular layer”, [0006], Fig 3-308}
Vijay is directed to neural network methods, systems, and apparatus thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the NN layer hash table disclosed by Vijay for indexing of Lian’s LUT lookup table indexing as substitution of known techniques for indexing as a predictable solution with reasonable expectation of success. Further benefit allows for consideration of permutations of activation during training (Vijay [0039], [0050]) such that mappings may be updated with respect to accuracy (Vijay [0054]). This is achievable for the architecture of Lian because multiplexer is functionally linked to LUT (Lian [P.76 ¶1]) and further motivated by design consideration “maximize the hardware throughput, while maintaining a low power budget” (Lian [P.16 ¶4], [P.45 ¶1]).

    PNG
    media_image1.png
    794
    774
    media_image1.png
    Greyscale


With respect to claim 2, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 1, wherein the determination circuit is further configured to: 
	retrieve a hash table from a storage device, {Vijay [0034], [0050] discloses hash table retrieval for weight updating from parameter server}
determine that the hash value exists in the hash table, and {Vijay [0030] “queries the hash table”, [0062]}
identify a head address in the hash table based on the determination that the hash value exists in the hash table, wherein the head address corresponds to the hash value. {Vijay [0036] “identifying index I0 of the hash table” e.g., [0033] “location pointed to by the new hash codes” wherein identified index location points to corresponding value}
	Motivation for combination of Vijay’s hash technique with Lian is further obvious as a variant of addressing based on Lian’s read/write buffers with master/slave buffer bank architecture as this allows memory handling to process a “specified address range” among synchronized hardware (Lian Figs 6.1, 6.4, [Sect6.4.3])

Claim 4 is canceled. 

With respect to claim 5, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 1, wherein
	the layer type is selected from a group consisting of convolution layer, full connection layer, down sampling layer, normalization layer, and activation layer. {Lian [P.13] Fig 2.8 illustrates range of cnn layer types including convolutional layers, fully-connected, normalization layers, maxpooling layers where [P.22 ¶2] “Maxpooling layer’s FP implementation downsamples”, see [P.54 Lines 12,34] “kFCLayer Fully-connected layer... kConvLayer”}

With respect to claim 6, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 1, wherein
	the layer scale includes at least one of a first size of input data, a second size of output data, a third size of a first sampling window, a stride, or a count of second sampling windows. {Lian [P.41] code “S <- stride”, [P.32] similar as stride detailed wrt maxpooling layer and sliding window [P.11]. Additionally, [P.54] code}

With respect to claim 7, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 1, wherein
	the computation type is selected from a group consisting of sparse computation, dense computation, 1-bit computation, fixed-point number computation, and floating-point computation. {Lian [P.16] “floating-point and fixed-point… single-precision”; [P.99] “sparse weight matrices”; [P.43 ¶2] “feature map pixels are selected” suggests dense}

With respect to claim 8, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 2, wherein
	the hash table includes at least one of layer serial number, layer type, layer scale, previously generated hash values, or previously generated head addresses. {Vijay [0062] “identifiers for each of the hash codes used as an index in a corresponding hash table” is serial number, [0028]}

With respect to claim 12, Lian teaches: 
A method for generating neural network instructions {Lian [Abstract], [P.37] Fig 4.2 disclose methods of neural network (conv) instruction, [P.81-82] “Instruction Generation”. Further, Lian discloses major limitations of DianNao (which appears to be among applicant’s prior work) per [P.92-94]}, comprising: 
receiving, by a computing device, layer information associated with a neural network layer, wherein the layer information includes at least one of a layer type, a layer scale, or an indicator that indicates a computation type of the neural network layer; 4Attorney Docket No.: 81010-000072 {Lian [P.38 Sect4.3 ¶1] “the instruction contains a flag to indicate the layer type (fully-connected or convolutional)” see software code [P.54 Sect5.5.1 Line3] “instr_layer_type” or “instr_activation_type” or “instr_shifting_distance” further detailed [P.55-59]}
determining, by a determination circuit, whether to reuse one or more used instructions based on the hash value; {Lian [P.45 Sect.5 ¶2] “loop pipelining, of which the scheduling algorithm and datapath generation are re-used” is reuse via loop pipeline for effect noted per chapter title “Streaming Hardware”. See illustration [P.37] Fig 4.2 “cycle-by-cycle control” of instruction by accelerator controller, multiplexers (trapezoid symbol) 4.2 or zoom-in per [P.35] Fig 4.1. Further, Lian teaches mux/multiplexer functionally linked to LUT lookup table [P.72] Fig 6.6 where [P.76] “4-to-1 multiplexer can fit into a single LUT”; and addressed index w/pointer per [P.50] Fig5.1, [P.62 ¶1], [P.67 ¶1]}
in response to a determination to reuse the one or more used instructions, retrieving, by an instruction modification circuit, one or more used instructions stored in a storage space that starts from the head address; and modifying the one or more used instructions. {Lian [P.63-64 Sect6.3] “instruction registers, status, and DMA were developed to enable the integration of the FPGA accelerator with the HPS… the accelerator controller receives each instruction field as an individual function argument… read/write instructions in a memory-mapped style” wherein accepting instruction as argument is modifying (see e.g., [P.54-55]), register is for retrieval from RAM or DMA (direct memory access), and HPS comprises SoC system-on-chip again illustrated as a whole [P.62] Fig 6.1 hardware with software [P.50-59]}
However, Lian does not disclose “hash value”.
Vijay teaches:
calculating, by the computing device, a hash value of the neural network layer using the received layer information as inputs; {Vijay cover page or Fig 1 clearly illustrates hash of NN layer. See claim 1 “hash table that maps numeric values to nodes in the particular layer”, [0006], Fig 3-308}
Vijay is directed to neural network methods, systems, and apparatus thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the NN layer hash table disclosed by Vijay for indexing of Lian’s LUT lookup table indexing as substitution of known techniques for indexing as a predictable solution with reasonable expectation of success. Further benefit allows for consideration of permutations of activation during training (Vijay [0039], [0050]) such that mappings may be updated with respect to accuracy (Vijay [0054]). This is achievable for the architecture of Lian because multiplexer is functionally linked to LUT (Lian [P.76 ¶1]) and further motivated by design consideration “maximize the hardware throughput, while maintaining a low power budget” (Lian [P.16 ¶4], [P.45 ¶1]).

Claim 13 is rejected for the same rationale as claim 2.
Claim 15 is canceled.
Claim 16 is rejected for the same rationale as claim 5. 
Claim 17 is rejected for the same rationale as claim 6. 
Claim 18 is rejected for the same rationale as claim 7. 
Claim 19 is rejected for the same rationale as claim 8. 

With respect to claim 23, Lian teaches: 
A non-transitory computer-readable medium comprising instructions, which when executed by a processor causes the processor to perform operation for generating neural network instructions, the operations comprising: {Lian [P.96 ¶1] “We created a software framework that integrates all the system components, including the hardware system” code detailed [P.54-59]. Again at [P.3 ¶2] “software framework accepts a generic (user-specified) neural network model as input, then executes and accelerates the corresponding inference by off-loading the computation to the hardware accelerator implemented on the FPGA”}
The remainder of this claim is rejected for the same rationale as claim 12.

Claim 24 is rejected for the same rationale as claim 2. 
Claim 26 is canceled.

With respect to claim 27, Lian teaches: 
A neural network instruction reuse system {Lian system of [P.62] Fig 6.1}, comprising: 
a processor; and a neural network instruction reuse device that includes: {Lian [P.2 ¶2 - P.3] “The goal of the research is to investigate, design, develop, and evaluate customized hardware implementations for the inference of deep neural networks, with the aim of achieving considerably better speed and efficiency than those can be realized with standard processors or GPUs… Our implementation is realized on a System-on-Chip (SoC) FPGA device where a software framework accepts a generic (user-specified) neural network model as input, then executes and accelerates the corresponding inference by offloading the computation to the hardware accelerator implemented on the FPGA”, [P.96 ¶1]}
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 28 is rejected for the same rationale as claim 2.

Claims 3, 9, 11, 14, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lian and Vijay in view of 
Sun et al., US PG Pub No 20150098470A1, hereinafter Sun.
With respect to claim 3, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 2, further comprising:  
	an instruction generation circuit configured to generate one or more current instructions for the neural network layer based on a determination that the hash value does not exist in the hash table. {Lian [P.60 ¶1] “instantiates the FIFOs and generates the FIFO read/write circuitry based on the function calls to the library functions”, similar [P.50 ¶2]. Effect noted [P.96 Last¶] “weights can be tailored individually on a layer-by-layer basis”}. 
	However, the combination of Lian and Vijay does not expressly disclose “determination that the hash value does not exist in the hash table”.
	Sun teaches [0048] “If the processor 206 determines that the hash value does not exist in the hash table (410), the processor 206 generates a prefix data structure”.
	Sun is directed to hash techniques for network systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to make determination of hash null as disclosed by Sun as a library function of Lian to instantiate circuitry as applying a known technique to a known device to yield predictable results. This would be implemented as void() initialization or function call per (Lian [P.59 Fig 5.5.3], [P.91 Last¶]) “initializes the neural network model and loads pre-trained model parameters from disk”. Additional motivation disclosed by Sun is to determine a match from hash table (Sun [0031-32]).

With respect to claim 9, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 3, wherein
	the instruction generation circuit is further configured to store the one or more instructions in an instruction storage device. {Lian [P.82 ¶2] “save the instruction and buffer” as [P.61] “FPGA can directly communicate with the SDRAM memory controller”}

With respect to claim 11, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 3, wherein
	the instruction modification circuit is further configured to transmit the one or more modified used instructions with modified input addresses and output addresses to a controller unit of a neural network processor. {Lian [P.46 Sect5.2 ¶1] “upstream and downstream functions execute in parallel” such that controller send/receive index rotates in/out partial sums per code [P. 54-59]}

Claim 14 is rejected for the same rationale as claim 3.
Claim 20 is rejected for the same rationale as claim 9. 
Claim 22 is rejected for the same rationale as claim 11. 
Claim 25 is rejected for the same rationale as claim 3. 

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, Vijay, and Sun in view of 
Rae et al., “Scaling Memory-Augmented Neural Networks with Sparse Reads and Writes” (et Graves, DeepMind), hereinafter Rae.
With respect to claim 10, the combination of Lian and Vijay teaches the neural network instruction reuse device of claim 3, wherein
	the determination circuit is further configured to store the hash value and the one or more current instructions in the hash table based on a determination that the hash value does not exist in the hash table. {Sun [0031] “If a hash table does not return a value, the network device 110 searches the hash table” teaches a determination that hash value does not exist}. Lian further teaches the storage
	However, the combination prima facie fails to provide functional effect as simultaneous determination of index/hash/LUT together with instruction handling in memory per claim 10.
	Rae teaches “end-to-end differentiable memory access scheme” [Abstract] with external memory controller illustrated [P.12] Fig 6. This provides memory optimization over time and space complexity [P.10 Sect.A] and further learns generalizable solutions to a task/instruction [P.8 Fig. 4] with empirical benchmarking to demonstrate state of art performance, [Sect.4, App.F].
	Rae is directed to memory addressing of network systems thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize differentiable memory addressing as disclosed by Rae for the tasks of Lian for the benefit noted “the controller writes either to previously read locations, in order to update contextually relevant memories, or the least recently accessed location, in order to overwrite stale or unused memory slots with fresh content” (Rae [P.3 Sect3.2 ¶1]) by “keep a ‘head’ pointer” (Rae [P.11 ¶4]).

Claim 21 is rejected for the same rationale as claim 10. 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Shanghai Zhaoxin: Patent US11,029,949B1 Claim 1 mux, is CIP of US10,282,348B2
Canis et al., “LegUp: An Open-Source High-Level Synthesis Tool for FPGA-Based Processor/Accelerator Systems” at [P.12 Sect4.3 ¶2-3] discloses LegUp index as being hash, address hash.
Choi et al., “A Unified Software Approach to Specify Pipeline and Spatial Parallelism in FPGA Hardware” disclosure LegUp comprises Pthread.
Reagen et al., “Minerva: Enabling Low-Power, Highly-Accurate Deep Neural Network Accelerators” Harvard disclosure, see Fig 6 activation writeback, threshold, fetch.
Chang et al., “Recurrent Neural Networks Hardware Implementation on FPGA” discloses RNN-LSTM on FPGA with Xilinx Zynq board and co-processor.
Graves et al., “Hybrid computing using a neural network with dynamic external memory” disclosure DeepMind supporting Rae.
Yuan et al., “CP-FPGA: Computation Data-Aware Software/Hardware Co-design for Nonvolatile FPGAs based on Checkpointing Techniques” Tsinghua, Figs 3-4 mux and ring.
DiCecco et al., “Caffeinated FPGAs: FPGA Framework For Convolutional Neural Networks” discloses Winograd and pipeline, U-Toronto.
Sharma et al., “From High-Level Deep Neural Models to FPGAs” discloses DnnWeaver.
Absalyamov et al., “FPGA-Accelerated Group-by Aggregation Using Synchronizing Caches” discloses hash-based aggregation and multithreading with synchronized caches.
Li et al., “A High Performance FPGA-based Accelerator for Large-Scale Convolutional Neural Networks” disclosure Key Lab with 3-mux comparing Xilinx Zynq and Virtex, Figs 5-6, 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124